COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00436-CR


Melissa Lynn Molina                     §    From the 297th District Court

                                        §    of Tarrant County (1293345W)

v.                                      §    December 6, 2012

                                        §    Per Curiam

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS


                                    PER CURIAM
                          COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00436-CR


MELISSA LYNN MOLINA                                                    APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Pursuant to a plea bargain, Appellant Melissa Lynn Molina pled guilty to

the state jail felony of theft, and the trial court convicted her of that offense and

sentenced her to six months’ confinement. Appellant filed a timely notice of

appeal.

      The trial court’s certification states that this is a plea-bargained case and

that Appellant has no right of appeal. Accordingly, we informed Appellant by
      1
       See Tex. R. App. P. 47.4.


                                          2
letter on September 19, 2012, that this case was subject to dismissal unless

Appellant or any party showed grounds for continuing the appeal on or before

Monday, October 1, 2012.2 Appellant did not respond. We therefore dismiss this

appeal.3



                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 6, 2012




      2
       See Tex. R. App. P. 25.2(a)(2), 25.2(d).
      3
       See Tex. R. App. P. 25.2(d), 43.2(f).


                                        3